UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-7716


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ARTHUR WAYNE CLEMMER,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:05-cr-00277-AW-1; 8:09-cv-03235-AW)


Submitted:   March 3, 2011                 Decided:   April 15, 2011


Before KING and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Arthur Wayne Clemmer, Appellant Pro Se. Barbara Suzanne Skalla,
Assistant United States Attorney, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Arthur      Wayne   Clemmer        seeks    to    appeal   the   district

court’s orders denying his 28 U.S.C.A. § 2255 (West Supp. 2010)

and Fed. R. Civ. P. 59(e) motions.                      We dismiss the appeal for

lack of jurisdiction because the notice of appeal was not timely

filed. *

             When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty

days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                          “[T]he

timely     filing   of    a   notice   of       appeal    in   a   civil   case    is   a

jurisdictional requirement.”            Bowles v. Russell, 551 U.S. 205,

214 (2007).

             The    district     court’s    order        denying   Clemmer’s      § 2255

motion was entered on the docket on July 29, 2010 and its order

denying his timely Rule 59(e) motion was entered on the docket

on August 18, 2010.           Clemmer asserts he placed his first notice


     *
       Clemmer has filed a notice of appeal from a district court
order purporting to deny his first notice of appeal as untimely.
Because the district court is without the authority to deny an
appeal, even if apparently untimely, we treat this as an appeal
solely from the orders denying Clemmer’s § 2255 and Rule 59(e)
motions.



                                            2
of appeal in the prison’s internal mailing system for mailing on

November    3,    2010.         See   Houston   v.     Lack,     487 U.S. 266,    276

(1988).        Crediting     this     version     of      events,      Clemmer’s    first

notice of appeal was nevertheless untimely by over two weeks.

Because Clemmer failed to file a timely notice of appeal or to

obtain    an     extension      or    reopening      of    the   appeal     period,     we

dismiss the appeal.             We dispense with oral argument because the

facts    and   legal    contentions       are     adequately        presented      in   the

materials      before     the    court   and    argument         would    not    aid    the

decisional process.

                                                                                DISMISSED




                                           3